Citation Nr: 1224689	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-46 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a radical prostatectomy due to prostate cancer, to include as secondary to service-connected nonspecific urethritis and/or exposure to Agent Orange.

2.  Entitlement to a compensable rating for hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

The Veteran had active service from September 1967 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in November 2011.  A transcript of the hearing has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The issues of entitlement to service connection for depression as secondary to the service-connected urethritis and entitlement to an increased rating for tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1. The Veteran's prostate cancer and resulting radical prostatectomy did not have onset during service and is not the result of alleged exposure to Agent Orange in service or related to his service-connected nonspecific urethritis.

2. The Veteran has level II hearing in the right ear and level III hearing in the left ear which results in a rating of 0 percent.

3. The Veteran does not have exceptional patterns of hearing impairment.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of a radical prostatectomy due to prostate cancer, to include as secondary to service-connected nonspecific urethritis and/or exposure to Agent Orange have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

2. The criteria for an increased (compensable) rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before adjudicating this matter, the Board must determine which issues have been properly appealed.  In August 2008, the RO denied claims for entitlement to service connection for residuals of radical prostatectomy and erectile dysfunction.  The RO granted service connection for tinnitus and assigned the maximum 10 percent rating, granted service connection for bilateral hearing loss and assigned a noncompensable evaluation, and continued the 10 percent rating for service-connected nonspecific urethritis.  After the issuance of a rating decision, the Veteran has one year to file a notice of disagreement (NOD), thus appealing his claims.  In January 2009, the Veteran submitted a NOD indicating his disagreement with the denial of service connection for prostate cancer and to the rating assigned for bilateral hearing loss.  The Veteran also submitted a statement in January 2009; however, this statement addressed only prostate cancer.  He did not indicate his intent to appeal any other decision.  See generally 38 C.F.R. § 20.201 (a notice of disagreement must be in terms which can be reasonably construed as disagreeing with an adverse determination and a desire for appellate review). 

In August 2009, the RO issued a statement of the case (SOC) addressing the issues of entitlement to service connection for residuals of radical prostatectomy and entitlement to increased ratings for bilateral hearing loss and nonspecific urethritis.  Notably, the NOD did not disagree with the rating for nonspecific urethritis.  After the issuance of the SOC, the Veteran submitted his substantive appeal, VA Form 9, indicating his intent to appeal the claims seeking an increased rating for hearing loss and for service connection for radicular prostatectomy.  He did not want to appeal the rating assigned for nonspecific urethritis.  However, he also indicated an intent to appeal the rating for service-connected tinnitus.  Unfortunately, tinnitus was not included in the original NOD and because the substantive appeal is the first document received indicating an intent to appeal tinnitus, and because it was received more than one year after the issuance of the August 2008 rating decision, the issue is not before the Board.  Consequently, the issues properly before the Board include entitlement to an increased rating for hearing loss and for service connection for radicular prostatectomy.

I. Service Connection

The Veteran seeks service connection for residuals of a radical prostatectomy due to prostate cancer, to include as secondary to service-connected nonspecific urethritis and/or exposure to Agent Orange.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R.         § 3.303(d).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  See also Allen v. Brown , 7 Vet. App. 439 (1995) (en banc).

The Veteran filed his service connection claim in January 2008.  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  In pertinent part, 38 C.F.R. § 3.310(b) states as follows:

Any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

Service connection for prostate cancer is presumed for veterans exposed to the herbicide referred to as "Agent Orange" during active service, absent evidence to the contrary.  38 U.S.C.A. § 1116(f) (2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  A veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a).  The presumptive provisions of 38 C.F.R. § 3.307(a)(6) pertaining to herbicide exposure do not apply to a Veteran serving in a deepwater vessel off the coast of Vietnam who did not actually set foot in Vietnam or enter the inland waterways.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  VAOPGCPREC 27-97 (1997).  VA's General Counsel has also determined that service in high altitude planes flying over Vietnam without any other contact with Vietnam did not constitute "service in Vietnam" under 38 C.F.R. § 3.313.  VAOPGCPREC 7-93 (1993).

In addition to the use of Agent Orange in the Republic of Vietnam during the Vietnam War, the Department of Defense (DoD) has confirmed that Agent Orange was used along the demilitarized zone (DMZ) in Korea from April 1968 to July 1969.  If it is determined that a veteran who served in Korea from April 1968 to July 1969 belonged to one of the units identified by DoD, then it could be presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block k.  If a veteran instead either belonged to a different unit located in Korea during this time period, or served in one of the units identified by DoD between September 1, 1967 and August 31, 1971, but not during 1968 or 1969, then herbicide exposure will represent a factual determination to be established on a case-by- case basis.  See M21-1 MR, Part VI, Chapter 2, Section B, Topic 6, Block d.  In this case, the Veteran has alleged only that he served in the offshore waters of Korea.  He has not alleged that he served on the landmass of Korea; therefore, this provision will not be discussed further.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2) (2011); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The first question the Board must answer is whether the Veteran, who was stationed aboard deep water vessels such as the USS KITTY HAWK, set foot on the landmass of Vietnam.  Of record are personnel documents showing he was given orders for transport from his ship on three occasions.  Unfortunately the documents do not indicate his destination or flight itinerary.  A November 1970 personnel evaluation stated that his duties included shore patrol; however, the landmass was not identified.  In February 2008, the RO asked the National Personnel Records Center (NPRC) to confirm the Veteran's Vietnam service.  NPRC was unable to determine whether the Veteran served in the Republic of Vietnam since he had been attached to a unit that could have been assigned to ship or shore.  Therefore, NPRC could not provide conclusive proof of in-country service.

Declassified logs show that a rescue helicopter went to Vietnam from the USS KITTY HAWK on May 2, 1969 and that the ship was in the Tonkin Gulf on May 8, 1969.  Unfortunately, the logs show only presence in the coastal waters of Vietnam versus presence in the inland waterways and fail to indicate whether and which service personnel, if any, left the ship for Vietnam.  Thus, the documents weigh against a finding that he set foot on Vietnam soil.

In June 2011, the RO requested ship deck logs for the USS KITTY HAWK.  In July 2011, the National Archives and Records Administration (NARA) said deck logs do not provide information placing individuals aboard ships, indicate names of individuals departing ships who might have set foot on land, identify cargo, or indicate names of aircrew, types of aircraft, or destination and purpose of flight.

The Veteran testified before the Board that en route to the Philippines his flight was diverted to Vietnam on two occasions.  On one occasion, the flight transported a high ranking officer and on the other occasion the flight delivered cargo.  He said rumors and word of mouth revealed that the unscheduled stops were in Da Nang, Vietnam.  Thus, he alleged that he set foot on Vietnam soil.  Unfortunately, while the Veteran is competent to report leaving the USS KITTY HAWK, his assertion that his trips took him to Vietnam are not credible.  None of the records indicate he visited Vietnam.  NPRC and NARA have been unable to confirm any visits to Vietnam and by his own admission, the stops en route to the Philippines were not documented and were only rumored to be in Da Nang.  Unfortunately, the evidence does not support a finding that the Veteran set foot in Vietnam; therefore, he is not entitled to presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, and 3.313.

In addition to his allegations of setting foot in Vietnam, he alleges that he was directly exposed to Agent Orange.  Specifically, in a January 2009 statement, he said he worked on aircraft that had been sprayed with the chemical and socialized with others that had been transported from shore to ship.  He also swam in the waters off the coast of Vietnam.  In addition, he said he worked in the waters off the shores of Korea.  During his January 2009 Agent Orange registry examination he said he handled Agent Orange and that he moved many of the large 50-gallon drums that were used to store and transport it.  He said he was exposed to herbicides other than Agent Orange when eating food or drink that could have been sprayed with chemicals.  He was not sure if he was in a recently sprayed area or directly sprayed with Agent Orange.

In May 2009, the Joint Services Records Research Center (JSRRC) said it found no evidence indicating that Naval or Coast Guard ships transported tactical herbicides or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  The JSRRC also could not verify exposure due to contact with aircraft that flew over Vietnam.  Thus, the Board finds his allegations of Agent Orange exposure on his ship or shore excursions without merit.  Consequently, the Board cannot find that the Veteran was exposed to Agent Orange or that he visited the landmass of Vietnam; therefore, service connection on a presumptive basis is denied.

Next, the Board must consider whether service connection is warranted based on continuity of symptomatology, on a direct basis, or as secondary to his service-connected nonspecific urethritis.  Service treatment records (STRs) show that the Veteran was treated on several occasions for groin pain.  Diagnosis included urethritis, urinary tract infection, nonspecific urethritis, irregularity of the prostate, and possible prostatitis, epididymitis or prostate abscess.  In June 1971 he was admitted for treatment with possible prostatic abscess and chronic prostatitis.  Noted was that he had suffered nonspecific urethritis since 1969 with chronic recurrence of symptoms.  The provider said a biopsy of the prostate was not needed at the time.  The diagnosis was mild meatal stenosis.  The separation examination, dated June 1971, did not note a prostate condition or cancer.

In April 1972, the Veteran had a VA examination for constant pain in the groin area.  Examination of the prostate showed bilateral symmetrical enlargement of the prostate.  The diagnosis was nonspecific urethritis with minimal symptoms.  An April 1977 VA examination noted that the Veteran left active service with prostate trouble.  He complained of prostate pain.  On examination, the prostate was not enlarged or tender.  A May 1979 VA examination showed that the prostate was grade 1+ and benign in consistency.  The impression was mild chronic prostatitis, asymptomatic.  A January 1983 VA examination shows that the prostate was normal in size and consistency.  A December 1985 VA examination showed an unremarkable evaluation of the genitourinary system.  A July 1987 evaluation showed a slightly enlarged prostate.

The Veteran was diagnosed with prostate cancer in October 2007 and underwent a radical prostatectomy in February 2008.  	He had a VA examination in June 2008.  The examiner reviewed the claims file and interviewed and examined the Veteran.  The examiner's opinion is supported by rationale; therefore, the examination report is adequate for rating purposes.  In the report, the examiner provided a brief summary of the Veteran's genitourinary conditions during service and opined that it is as likely as not that the prostate cancer is not related to the service-connected prostate condition.  He could find no evidence indicating a relationship between the cancer and service-connected nonspecific urethritis.

In a January 2009 statement, the Veteran said he was sent to the Naval Hospital only days before his discharge from service.  At that time he was scheduled for a surgical exam or biopsy of his prostate.  The doctors were surprised at the state of his prostate for his age and wanted to biopsy the enlarged portion of the gland.  He said he was diagnosed with prostate cancer in 2007 after doctors observed a high PSA that had risen quickly.  He believes that his condition is the result of Agent Orange exposure during service and that his records show that his condition had onset within one year of separation from service.

During his testimony before the Board, the Veteran summarized his treatment in service and noted that in June 1971, he was treated for pain in his groin.  The urologist diagnosed a prostate problem and recommended a biopsy.  He said he was told to report back in a month; however, he was discharged before the follow-up appointment.  No testing for cancer, to include a biopsy, was completed during or within one year of separation from service.  He said doctors were unable to explain the groin pain associated with urethritis.

Subsequent to service and prior to his prostate cancer diagnosis, he had had several tests to check PSA and said that his numbers did not raise an alarm until 2007 when the test spiked.  He had a biopsy and was diagnosed with cancer.  He had a radical prostatectomy in 2008.

In this case, the evidence does not show prostate cancer during service.  The first indication of the condition is dated October 2007, more than 36 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  This is the first recorded symptomatology related to prostate cancer, coming some 36 years after discharge from service.  Therefore, the medical evidence does not reflect continuity of symptomatology.

The Board has considered the Veteran's statements alleging that his condition had onset during service, however, STRs show no diagnosis of prostate cancer.  More importantly, he said he had several normal PSA tests prior to his diagnosis in 2007, weighing against a finding of continuity.  Further, complaints of continuing symptomatology in this case are not credible.  Under normal circumstances, he would be considered competent and credible to describe his symptoms and their onset.  However, because he has suffered nonspecific urethritis since service, also a genitourinary condition, he is not competent to attribute symptoms to one disability versus the other.  Therefore, the Board finds that his statements do not support a finding of continuity of symptomatology.

The Board also finds that service connection is not warranted on a direct or secondary basis.  As noted above, while he had genitourinary complications in service, prostate cancer did not have onset until October 2007.  None of his treatment records indicate that the condition is in any way related to service or his service-connected nonspecific urethritis.  The Board has considered the Veteran's statements regarding the etiology of his condition.  Unfortunately, he is not competent to report the onset or etiology of his prostate cancer.  In this case, he has suffered complications of the genitourinary system since service, thus muddying the waters as to when his symptoms of prostate cancer, if any, had onset.  Further, prostate cancer is not a condition readily observed by laypersons.  It is a condition that requires medical expertise to identify and diagnose.

Here, the Board finds that competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by treatment records obtained and associated with the claims file.  Specifically, no provider has indicated a relationship between the prostate cancer and service or service-connected nonspecific urethritis and after reviewing the claims file, the VA examiner found no relationship between the prostate cancer and service-connected urethritis.  Here, the Board attaches greater probative weight to the clinical findings than to the Veteran's statements.  See Cartright, 2 Vet. App. at 25.

Unfortunately, the Board finds that the preponderance of the evidence weighs against a finding of service connection for residuals of a radical prostatectomy due to prostate cancer.  The evidence is not so evenly balanced to allow application of the benefit of the doubt rule.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  The appeal is denied.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board has considered all the evidence of record, but has reported only the most probative evidence regarding the current degree of impairment, which consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's right ear hearing loss is evaluated as noncompensable (zero percent disabling) under Diagnostic Code (DC) 6100.  38 C.F.R. § 4.85 (2011).  The basis for evaluating defective hearing is the impairment of auditory acuity as measured by puretone threshold averages within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85.  Puretone threshold averages are derived by dividing the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by four.  Id.

The puretone threshold averages and the Maryland CNC test scores are given a numeric designation, which is then used to determine the current level of disability based upon a pre- designated schedule.  See Tables VI and VII in 38 C.F.R. § 4.85.  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).

In connection with his claim for a compensable rating for bilateral ear hearing loss, the Veteran was afforded a VA audiology examination in July 2008.  The claims file was available for review and the examiner summarized the audiological findings noted at entrance and separation from service; therefore the examination report is adequate for rating purposes.

During the exam, the Veteran complained of difficulty hearing conversations with background noise and of bilateral constant tinnitus.  He said the tinnitus increased his stress levels.  The examiner diagnosed mild hearing loss for both ears.
Pure tone thresholds for the right ear, in decibels, were 5, 20, 40, and 80, at 1000, 2000, 3000, and 4000 Hertz, respectively.  Pure tone thresholds for the left ear, in decibels, were 0, 20, 55, and 65, at 1000, 2000, 3000, and 4000 Hertz, respectively.  

The Veteran's right ear hearing acuity measured a puretone threshold average of 36 decibels with speech recognition of 94 percent.  This corresponds to a numeric designation of "I" under Table VI. 38 C.F.R. § 4.85.  The left ear hearing acuity measured a puretone threshold average of 35 decibels with speech recognition of 92 percent.  This also corresponds to a numeric designation of "I" under Table VI. Id.  These combined numeric designations result in a rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  Accordingly, the Board finds that the examination report preponderates against a compensable rating for bilateral hearing loss.

A January 2009 VA treatment record shows that the Veteran reported having no difficulty hearing or understanding what people were saying.

The Veteran had a VA examination in March 2011.  The examiner reviewed the claims file and examined the Veteran, therefore the examination report is adequate for rating purposes.  The Veteran reported that his hearing disability impacts his ability to teach and minister as well as his ability to converse with others.  The diagnosis was moderate sensorineural hearing loss bilaterally.  Testing showed pure tone thresholds for the right ear, in decibels, were 10, 25, 45, and 85, at 1000, 2000, 3000, and 4000 Hertz, respectively.  Pure tone thresholds for the left ear, in decibels, were 5, 45, 60, and 70, at 1000, 2000, 3000, and 4000 Hertz, respectively.

The right ear hearing acuity measured a puretone threshold average of 41 decibels with speech recognition of 88 percent.  This corresponds to a numeric designation of II" under Table VI. 38 C.F.R. § 4.85.  The left ear hearing acuity measured a puretone threshold average of 45 decibels with speech recognition of 80 percent.  This also corresponds to a numeric designation of "III" under Table VI. Id.  These combined numeric designations result in a rating of 0 percent under Diagnostic Code 6100, 38 C.F.R. § 4.85, Table VII.  Accordingly, the Board finds that the examination report preponderates against a compensable rating for bilateral hearing loss.

In support of his claim, the Veteran submitted a statement from his wife indicating that his hearing has worsened since service.  She said his hearing aids clarify somewhat but do not restore his hearing or stop the ringing in his ears.  He is lost if people are conversing with background noise and she has to interpret.  She said his condition causes mental stress and anguish and resulted in his stepping away from ministry.

The Board does not dispute the fact that the Veteran has some problems with his hearing.  Simply stated, the problems are not enough, based on detailed evaluation, to provide a basis to grant the Veteran an increase in his evaluation.

In so concluding, the Board notes that the provisions allowing special consideration to cases of exceptional patterns of hearing impairment are not for application.  See 38 C.F.R. § 4.86 (2011).  In this respect, the Veteran does not manifest puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 hertz).  See 38 C.F.R. § 4.86(a).  Additionally, his puretone threshold is not 70 decibels or more at 2000 hertz.  See 38 C.F.R. § 4.86(b).

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Here, the Board finds that the schedular criteria adequately address the Veteran's level of disability as the evidence fails to show exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, to suggest that he is not adequately compensated by the regular rating schedule.

The appeal is denied. 

III.  The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.       § 5103(a) (2002); 38 C.F.R. § 3.159(b) (2011).  In accordance with 38 C.F.R.          § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in February 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The RO sent an updated letter in February 2011 that detailed the criteria necessary for service connection based upon Agent Orange exposure.  While this letter was sent after the initial rating decision was issued, the Veteran was not prejudiced by the timing of the letter as the claims were readjudicated by way of a supplemental statement of the case issued in August 2011.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records, service treatment records and service personnel records.  The Veteran submitted treatment records, buddy statements, and personal statements.  He was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge and was afforded VA medical examinations, as discussed above.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for residuals of a radical prostatectomy due to prostate cancer is denied.


Entitlement to a compensable rating for bilateral hearing loss is denied.



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


